Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 5/18/2021.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 and 5/21/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


As to claim 1 and similarly claims 14 and 15 which recites “to determine uniformity of the battery cell based on the profile, and to perform battery management and control by using the uniformity”.
The specification does not sufficiently describe in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to determine the uniformity of the battery cell and therefore to perform battery management and control by using said uniformity”.
Specifically, the specification recites the following:
“internal material of the battery is non-uniformly charged ….“non-uniformity of the internal material”, Pg. lines 18.
“a material with good uniformity” (pg. 17)
The processor 120 may estimate a C-rate by comparing a profile created during battery charging with a profile for each battery cell stored in the storage 110, and may determine uniformity depending on the C-rate. In this case, as the C-rate increases, the uniformity decreases. Pg. 13 lines 1-4
“Referring to FIG. 5, when there are 100 cells in the battery pack, 100 uniformity profiles may be created and stored. For example, when the C-rate is 0.0 1 C, the uniformity may be 100, when the C-rate is 1 C, the uniformity may be 50, and when the C-rate is 2 C, uniformity 1 may be matched and stored in advance. Accordingly, the processor 120 may create a profile when charging the battery cell, and may search for a same profile as the created profile from the profile table stored in the storage 110 to read C-rate and uniformity information for the same profile.” Pg. 13 and Fig. 5
The processor 120 may determine the uniformity by using a peak width of a profile depending on a voltage of a battery cell. FIG. 4 illustrates a peak width for each battery cell according to an exemplary embodiment of the present disclosure. Referring to FIG. 4, cells constituting a battery pack have their own dQdV peaks. In this case, non-uniformity can be minimized during charging and discharging of the battery with a low current, and thus the dQdV peaks at the time of charging and discharging with the low current can be set as a reference value with best uniformity. Accordingly, non-uniformity of cells to be evaluated can be evaluated by comparing the dQdV peaks when charging and discharging with the low current and dQdV when charging and discharging the cells to be evaluated.. Pg. 13-14 and Fig. 4.
“determine uniformity based on a peak of a profile depending on a voltage measured when charging or discharging at a low current”. Pg. 13 lines 10-11
“it can be seen that the C-rate increases as the cell profile dQdV peak width increases, and the non-uniformity increases as the C-rate increases”.
Accordingly, the processor 120 may create a dQdV profile by measuring a voltage of the battery cell, and may obtain the C-rate by measuring a peak width of the profile to determine a degree of non-uniformity through the C-rate.
The specification above (or otherwise) is unclear what is meant by “battery cell uniformity” or material uniformity” in a battery cell and does not describe in such a way to enable one of ordinary skill in the art to determine said uniformity.
The specification does not describe in such a way that would enable one of ordinary skill in the art to determine uniformity of a profile (stored or otherwise) by using a C-rate or other means.
The specification also does not describe what comprises or defines the width of the profile nor the peak width and does not describe in such a way that would enable one of ordinary skill in the art to determine uniformity from the claimed peak or peak width.  
As to claim 4 and similarly claim 17, which recites “wherein the processor estimates the C-rate by comparing a profile created when the battery is charged with the profile for each battery cell stored in the storage, and determines uniformity depending on the C-rate”.
As to claim 5 , which recites “wherein the uniformity decreases as the C-rate increases” 
As to claim 8 and similarly claim 18, which recites “wherein the processor determines the uniformity by using a peak width of the profile depending on the voltage of the battery cell”.
As to claim 9 which recites “wherein the processor determines the uniformity based on a peak of the profile depending on a voltage measured in charging or discharging with a low current”.
As to claims 10-12 and similarly claim 19, which recites “wherein the processor determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity”.
However the specification is not clear as to how the uniformity or the lowest uniformity among the battery cells are used to set the upper and lower limits. 
As to claim 13, which recites “wherein the  processor determines that performance or quality of the battery is good when the uniformity is greater than or equal to a predetermined threshold value in evaluating the performance or quality of the battery”.
In regards to claims 4-5,8-13 and 17-19 above, they are rejected for the reasons set for above regarding claims 1,14 and 15.
Therefore based on the specification below :
Accordingly, the processor 120 may create a dQdV profile by measuring a voltage of the battery cell, and may obtain the C-rate by measuring a peak width of the profile to determine a degree of non-uniformity through the C-rate (Pg. 13).
Accordingly, when uniformity information of corresponding cell is obtained through matching, the processor 120 sets the upper and lower limits of the voltage of the battery based on the uniformity information, may perform battery evaluation by adding uniformity information to the battery evaluation item, or may estimate the state of health (SOH) of the battery based on the uniformity information. (Pg. 15).
Third, the processor 120 may estimate the degradation degree of the battery by using uniformity information. That is, as the battery ages, that is, as it is used, its capacity decreases and becomes non-uniform (pg. 18).
The Examiner will interpret “uniformity of the battery cell” or “uniformity” as a state or characteristic of the battery that indicates deterioration, degradation or state of Health (SOH).
Claims 2-13 and 16-20 is/are included in this rejection due to their dependence on claims 1,14 and 15.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 and similarly claims 14 and 15 , which recites “to determine uniformity of the battery cell based on the profile, and to perform battery management and control by using the uniformity”, which is unclear. 
For the reasons set forth above, it is unclear what is meant by “battery cell uniformity” or material uniformity” in a battery cell.
As to claim 2 and similarly claims 16, which recites “wherein the processor creates the profile”, which is unclear.
Specifically, it is unclear if the claimed “profile” of Fig. 2 is referring to “a profile depending on a voltage of a battery cell” or “a profile for each battery cell” cited in claim 1 from which it depends.
As to claim 4 and similarly claim 17, which recites “wherein the processor estimates the C-rate by comparing a profile created when the battery is charged with the profile for each battery cell stored in the storage, and determines uniformity depending on the C-rate”, which is unclear.
It is unclear which “C-rate” is being estimated (i.e. the C-rate of the created profile or the mapped C-rate) and unclear how the uniformity is determined from said C-Rate.
As to claim 5 , which recites “wherein the uniformity decreases as the C-rate increases” which is unclear.
Specifically, the specification recites the following:
In this case, as the C-rate increases, the uniformity decreases. Pg. 13 lines 3-4
In this case, non-uniformity can be minimized during charging and discharging of the battery with a low current (pg. 12 lines 21-22) 
“it can be seen that the C-rate increases as the cell profile dQdV peak width increases, and the non-uniformity increases as the C-rate increases.” (pg. 14 lines 5-6).
The above cited specification suggests that uniformity increases as C-rate decreases. However, Fig. 4 of the specification also states: “uniformity increasing as the C-rate increases” which is the opposite of what is recited in the specification as described above.
As to claim 6 and similarly claim 20 , which recites “wherein the processor estimates a deterioration degree of the battery by using a change in C-rates of the battery cells”, which is unclear. It is unclear which “C-rate” is being claimed (i.e. the C-rate of the created profile or the mapped C-rate of the battery cells).
As to claim 7, which recites “wherein the processor estimates that the deterioration degree of the battery has progressed as the C-rate increases when the C-rate increases”, which is unclear. It is unclear which “C-rate” is being claimed (i.e. the C-rate of the created profile or the mapped C-rate of the battery cells). It is also unclear what is meant by “as the C-rate increases when the C-rate increases”
As to claim 8 and similarly claim 18, which recites “wherein the processor determines the uniformity by using a peak width of the profile depending on the voltage of the battery cell”, which is unclear.
The  specification does not clearly describe what is meant by uniformity and how the claimed peak width is used to determine the c-rate and claimed uniformity.
As to claim 9 and similarly claim 18, which recites “wherein the processor determines the uniformity based on a peak of the profile depending on a voltage measured in charging or discharging with a low current”, which is unclear.
The specification does not clearly describe what is meant by uniformity and how uniformity is determined using the claimed “peak”.
As to claims 10-12 and similarly claim 19, which recites “wherein the processor determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity”
The specification does not clearly describe what is meant by uniformity and how the uniformity or the lowest uniformity among the battery cells are used to set the upper and lower limits. 
As to claim 13, which recites “wherein the  processor determines that performance or quality of the battery is good when the uniformity is greater than or equal to a predetermined threshold value in evaluating the performance or quality of the battery”, which is unclear. 
It is unclear what is meant by a “good” quality of the battery and how that quality is determined using a uniformity predetermined threshold value.
Claim 1 and similarly claim 17 also recites: “each battery cell” which lacks antecedent basis. Claim 1 and claim 15 from which it depends claims a battery cell. Therefore it is unclear if claims 1 and 17 should recite “battery cell”.
Claims 2-13 and 16-20 is/are included in this rejection due to their dependence on claims 1,14 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5-6,8-9,14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by OH (US 20190202299). 

As to claim 1, OH discloses a battery management apparatus (Fig. 12 battery charging apparatus) comprising:
 a processor (1202) configured to create a profile depending on a voltage of a battery cell when charging a battery (Fig. 3 profile 301 showing dSOC /dV. Battery charging apparatus acquires and analyzes curve 301. dSOC/dV changes in response to charging of a battery. [0073]), to determine uniformity of the battery cell based on the profile (Fig. 3 Interpreted as “as a state or characteristic of the battery that indicates deterioration, degradation or state of Health (SOH).” See 112 b rejection above.  Battery charging apparatus acquires DCIRs 302 corresponding each section of the curve 301 (i.e. charging steps #S1 through #S6). Battery impedances for each section is expressed by the DCIRs ([0078]). DCIR and impedance is directly related to battery deterioration and SOH), and to perform battery management and control by using the uniformity (Fig. 3 The battery charging apparatus generates charging profiles 303 and 304 including optimized charging currents (i.e. C-rates) in response to increasing electrochemical characteristics (for example, impedances) for each section of the curve [0079] [0081]) and a storage configured to store a profile for each battery cell (interpreted as “the battery cell”.  [0063] Acquiring or receiving of a curve from memory that may be located as a database inside the battery charging apparatus), and an algorithm and data (i.e. [0063] Acquiring or receiving of a curve from memory) driven by the processor ([0130]… algorithms for performing the operations that are performed by the hardware components and the methods as described in OH).
As to claim 2,  Oh discloses the battery management apparatus of claim 1, wherein the processor creates the profile based on a value obtained by dividing a capacity change amount by a voltage change amount during charging or discharging of the battery cell (Fig. 3 profile 301 dSOC /dV which is also dQ/dV [0065]).
As to claim 3,  Oh discloses the battery management apparatus of claim 1, wherein the profile for each battery cell is stored by mapping it to a C-rate, which is an amount of current that can fully charge the battery for a predetermined time (Fig. 3 where curve 301 is mapped to charging profile 304 comprising a C-rate) .
As to claim 5,  Oh discloses the battery management apparatus of claim 4, wherein the uniformity decreases as the C-rate increases (charging profile 304 where change in DCIR/impedance is inversely proportional to C-rate. DCIR and Impedance is directly related to battery deterioration).
As to claim 6,  Oh discloses the battery management apparatus of claim 3, wherein the processor estimates a deterioration degree of the battery by using a change in C-rates of the battery cells (charging profile 304 where change in DCIR/impedance is proportional to C-rate. DCIR and Impedance is directly related to battery deterioration).
As to claim 8,  Oh discloses the battery management apparatus of claim 1, wherein the processor determines the uniformity by using a peak width of the profile depending on the voltage of the battery cell (Fig. 4B charging sections/steps of the dSOC/dV curve are determined by detecting first and second negative peak on the curve [0011] [0012].  Impedances/DCIR for each section determined. Fig. 3 and [0078]. DCIR and Impedance is directly related to battery deterioration).
As to claim 9,  Oh discloses the battery management apparatus of claim 8, wherein the processor determines the uniformity based on a peak of the profile depending on a voltage measured in charging or discharging with a low current (Fig. 4B charging sections/steps of the dSOC/dV curve are determined by detecting first and second negative peak on the curve [0011] [0012].  Impedances/DCIR for each section determined. Fig. 3 and [0078]. DCIR and Impedance is directly related to battery deterioration).
As to claim 14, Oh discloses a  vehicle system (Fig. 11 with battery charging apparatus 1101) comprising: 
a battery configured to have a voltage that is charged or discharged to drive a vehicle (1102); 
a sensor (battery charging apparatus) configured to measure the voltage of the battery (0063] a battery charging apparatus acquires dSOC/dV based on the voltage or the SOC); and 
a processor (processor 1202) configured to create a profile depending on a voltage of a battery cell when charging the battery (Fig. 3 profile 301 dSOC /dV. Battery charging apparatus analyzes a curve 301. dSOC/dV changes in response to charging of a battery. [0073]), to determine uniformity of the battery cell based on the profile (Fig. 3 Interpreted as “as a state or characteristic of the battery the indicates deterioration, degradation or state of Health (SOH).” See 112 b rejection above.  battery charging apparatus acquires DCIRs 302 corresponding each section of the curve 301 (i.e. charging steps #S1 through #S6), and impedances for each section is expressed by the DCIRs. [0078] DCIR and Impedance is directly related to battery deterioration), and to perform battery management and control by using the uniformity (Fig. 3 The battery charging apparatus generates charging profiles 303 and 304 including optimized charging currents (i.e. C-rates) in response to increasing electrochemical characteristics (for example, impedances) for each section of the curve [0079] [0081]).
As to claim 15, Oh discloses a battery management method (Fig. 3) comprising: 
creating a profile depending on a voltage of a battery cell in charging a battery (Fig. 3 profile 301 dSOC /dV. Battery charging apparatus analyzes a curve 301. dSOC/dV changes in response to charging of a battery. [0073]); 
determining uniformity of the battery cell based on the profile (Fig. 3 Interpreted as “as a state or characteristic of the battery the indicates deterioration, degradation or state of Health (SOH).” See 112 b rejection above.  battery charging apparatus acquires DCIRs 302 corresponding each section of the curve 301 (i.e. charging steps #S1 through #S6), and impedances for each section is expressed by the DCIRs. [0078] DCIR and Impedance is directly related to battery deterioration);and performing management and control of the battery by using the uniformity (Fig. 3 The battery charging apparatus generates charging profiles 303 and 304 including optimized charging currents (i.e. C-rates) in response to increasing electrochemical characteristics (for example, impedances) for each section of the curve [0079] [0081]).
As to claim 16, Oh discloses the battery management method of claim 15, wherein the creating of the profile includes creating the profile based on a value obtained by dividing a capacity change amount by a voltage change amount during charging or discharging of the battery cell (Fig. 3 profile 301 dSOC /dV which is also dQ/dV [0065]).
As to claim 18, Oh discloses the battery management method of claim 15, wherein the determining of the uniformity of the battery cell includes determining the uniformity by using a peak width of the profile depending on the voltage of the battery cell (Fig. 4B charging sections/steps of the dSOC/dV curve are determined by detecting first and second negative peak on the curve [0011] [0012].  Impedances/DCIR for each section determined. Fig. 3 and [0078]. DCIR and Impedance is directly related to battery deterioration).
As to claim 20, Oh discloses the battery management method of claim 15, wherein the performing of the management and control of the battery by using the uniformity includes estimating a deterioration degree of the battery by using a change in C-rates of the battery cells (charging profile 304 where change in DCIR/impedance is proportional to C-rate. DCIR and Impedance is directly related to battery deterioration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20190202299) .
As to claim 13,  Oh discloses the battery management apparatus of claim 1.
OH does not disclose/teach wherein the processor determines that performance or quality of the battery is good when the uniformity is greater than or equal to a predetermined threshold value in evaluating the performance or quality of the battery. 
However since OH discloses Battery impedances / DCIRs (Fig. 3 [0078]) and DCIR and impedance is directly related to battery deterioration and SOH, it would have been obvious to a person of ordinary skill in the art to modify the processor to use the DCIR and impedance to determine the SOH of the battery (i.e. determining that performance or quality of the battery is good) in order to facilitate in battery repair and replacement.
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20190202299) in view of Campbell (US20200212684).
As to claim 4,  OH discloses the battery management apparatus of claim 3, wherein the processor estimates the C-rate (The battery charging apparatus generates charging profiles 303 and 304 including optimized charging currents (i.e. C-rates) in response to increasing electrochemical characteristics (for example, impedances) for each section of the curve [0079] [0081]), and determines uniformity depending on the C-rate (Battery impedances for each section is expressed by the DCIRs are mapped to C-rates ([0078]). DCIR and Impedance is directly related to battery deterioration and SOH).
OH does not disclose/teach estimating the C-rate by comparing a profile created when the battery is charged with the profile for each battery cell stored in the storage.
Campbell teaches estimating the C-rate by comparing a profile created when the battery is charged (SOC data point) with the profile for each battery cell stored in the storage (application 132 on server 130 identify the optimal C-rate for an SOC range for batteries having a particular profile, and create lookup table 134. Each of the lookup tables may correspond to a set of batteries with a particular profile. Charge is  applied at a predetermined C-rate  The predetermined C-rate is retrieved from a lookup table based on the detected SOC for the particular battery profile [0025][0045].
It would have been obvious to a person of ordinary skill in the art to modify the battery management apparatus of OH to estimate the C-rate by comparing a profile created when the battery is charged with the profile for each battery cell stored in the storage in order to charge the battery with an optimal charge rate that will minimizing degradation as taught by Campbell ([0016][0025]).
As to claim 17, Oh discloses the battery management method of claim 15, wherein the determining of the uniformity of the battery cell includes estimating a C-rate which is an amount of current that can fully charge the battery for a predetermined time,  (The battery charging apparatus generates charging profiles 303 and 304 including optimized charging currents (i.e. C-rates) in response to increasing electrochemical characteristics (for example, impedances) for each section of the curve [0079] [0081]), and determining uniformity depending on the C-rate (Battery impedances for each section is expressed by the DCIRs are mapped to C-rates ([0078]). DCIR and Impedance is directly related to battery deterioration and SOH).
OH does not disclose/teach estimating a C-rate by comparing a profile created during the charging with a profile for each battery cell stored by mapping it to the C-rate (Fig. 3 where curve 301 is mapped to charging profile 304 comprising a C-rate).
Campbell teaches estimating a C-rate by comparing a profile created during the charging with a profile for each battery cell stored by mapping it to the C-rate (application 132 on server 130 identify the optimal C-rate for an SOC range for batteries having a particular profile, and create lookup table 134. Each of the lookup tables may correspond to a set of batteries with a particular profile. Charge is  applied at a predetermined C-rate  The predetermined C-rate is retrieved from a lookup table based on the detected SOC for the particular battery profile [0025][0045].
It would have been obvious to a person of ordinary skill in the art to modify the method of OH to estimate the C-rate by comparing a profile created when the battery is charged with the profile for each battery cell stored in the storage in order to charge the battery with an optimal charge rate that will minimizing degradation as taught by Campbell ([0016][0025]).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20190202299) in view of Eo (US 20170250548).
As to claim 7,  Oh discloses the battery management apparatus of claim 6.
OH does not disclose/teach wherein the processor estimates that the deterioration degree of the battery has progressed as the C-rate increases when the C-rate increases.
Eo teaches wherein the processor estimates that the deterioration degree of the battery has progressed as the C-rate increases when the C-rate increases ([0052] However, in a case where the charging current having a fixed magnitude is applied to the battery 20 without considering the deterioration degree of the battery 20, heating of the battery 20 becomes severe as the deterioration of the battery 20 proceeds. When the battery 20 degrades, the FCC of the battery 20 is decreased, and if the charging current having the fixed magnitude is continuously applied to the battery 20 even when the FCC of the battery 20 decreases, a charging rate (C-rate) of the battery 20 increases. When the heating of the battery 20 worsens, deterioration of the battery 20 may be accelerated).
It would have been obvious to a person of ordinary skill in the art to modify the processor of OH to estimate that the deterioration degree of the battery has progressed as the C-rate increases when the C-rate increases, in order to prevent overheating and hindering the battery from achieving longer lifespan [0052][0074].
Claims 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20190202299) in view of OIWA (US 20200377073).
As to claim 10,  Oh discloses the battery management apparatus of claim 1.
Oh does not disclose/teach wherein the processor determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity (interpreted as “determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the degradation”.
Oiwa teaches determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity  ([0040]-[0041] since the deterioration of the batteries B1, B2 is accelerated the upper limit and lower limit of the working voltage range relative to the closed circuit voltage of these batteries B1, B2 is decided so that these batteries B1, B2 do not deteriorate). 
It would have been obvious to a person of ordinary skill in the art to modify the battery management apparatus of Oh to determine an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity in order to prevent deterioration ( [0040]-[0041] of Oiwa)
As to claim 11,  Oh in view of Oiwa teaches the battery management apparatus of claim 10, wherein the processor determines an upper limit and a lower limit of the voltage for each battery cell depending on the uniformity of each battery cell ( [0040]-[0041] of Oiwa).
As to claim 19, Oh discloses the battery management method of claim 15. Oh does not disclose/teach wherein the performing of the management and control of the battery by using the uniformity includes determining an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity.
Oiwa teaches determines an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity  ([0040]-[0041] since the deterioration of the batteries B1, B2 is accelerated the upper limit and lower limit of the working voltage range relative to the closed circuit voltage of these batteries B1, B2 is decided so that these batteries B1, B2 do not deteriorate). 
It would have been obvious to a person of ordinary skill in the art to modify the method of Oh to determine an upper limit and a lower limit of the voltage for charging and discharging the battery depending on the uniformity in order to prevent deterioration ( [0040]-[0041] of Oiwa).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 20190202299) in view of OIWA (US 20200377073) in view of Cornelli (US 20210043894).
As to claim 12,  Oh in view of Oiwa teaches the battery management apparatus of claim 10.
Oh in view of Oiwa does not disclose/teach wherein the processor determines an upper limit and a lower limit of the voltage for charging and discharging the battery cells based on a cell having lowest uniformity among the battery cells. (interpreted as “determines an upper limit and a lower limit of the voltage for charging and discharging the battery cells based on a cell having highest deterioration among the battery cells” .
Cornelli teaches wherein the processor determines an upper limit and a lower limit of the voltage for charging and discharging the battery cells based on a cell having lowest uniformity among the battery cells. ([0043] The battery controller 66 may set the pack charging profile of the battery pack 70 to accommodate a slowest (or weakest) module charging profile supported by one or more of the battery modules 100a-100n). 
It would have been obvious to a person of ordinary skill in the art to modify the battery management apparatus of Oh to determine an upper limit and a lower limit of the voltage for charging and discharging the battery cells based on a cell having lowest uniformity among the battery cells in order to account for differences among the battery cells in a module ( [0043]] of Cornelli).
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al (US 20190190277) is cited for having a variation in a charging current to charge a battery based on a degradation condition of the battery and an internal state of the battery in the present charging operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859
	



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859